DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance, because the prior art is silent to a lithium battery, comprising: an anode comprising lithium; an electrolyte; and a cathode comprising cathode active material, the cathode active material comprising particles of a transition metal oxide, each particle coated in an ion-conducting material that has an electrochemical stability window against lithium of at least 2.2 V, a lowest electrochemical stability being less than 2.0 V and a highest electrochemical stability being greater than 4.2 V, the ion-conducting material selected from the group consisting of: Cs2LiCl3; Cs2LiCrF6; Cs2LiDyCl6; Cs2LiErCl6; Cs2LiGdCl6; Cs2LiLuCl6; Cs2LiNdCl6; Cs2LiPrCl6; Cs2LiScCl6; Cs2LiSmCl6; Cs2LiTbCl6; Cs2LiTmCl6; Cs2LiYCl6; Cs3Li2Cl5; Cs3LiCl4; CsLi2Cl3; CsLi3Cl4; CsLiBeF4; CsLiCl2; KioLiZr6H402F35; K2LiCeCl6; K2LiDyCl6; K2LiGdCl6; K2LiLaCl6; K2LiPrCl6; K2LiTbCl6; KLiDyF5; KLiErF5; KLiGdF5; KLiHoF5; KLiLuF5; KLiPH204F; KLiTbF5; KLiTmF5; KLiYF5; LiloMg7Cl24; Li2B3O4F3; Li2B6O9F2; Li2BeCl4; Li2BF5; Li2CaHfF8; Li2MgCl4; Li2SiF6; Li2Ta2(OF2)3; Li2ZnCl4; Li2ZrF6; Li3AlF6; Li3ErCl6; Li3ScCl6; Li3ScF6; Li3ThF7; Li3YF6; Li4Be3P3BrO12; Li4Be3P3ClO12; Li4ZrF8; Li6ZrBeF12; Li9Mg3P4OI16F3; LiAlCl4; LiB6O9F; LiBF4; LiGdCl4; LiLuF4; LiScF4; LiTaF6; LiThF5; LiYF4; LiZrT1F22; Na3Li3Al2F12; NaLi2AlF6; NaLiBeF4; NaLiMgPO4F; Rb2LiCeCl6; Rb2LiDyCl6; Rb2LiErCl6; Rb2LiGdCl6; Rb2LiLaCl6; Rb2LiLuCl6; Rb2LiPrCl6; Rb2LiScCl6; Rb2LiTbCl6; Rb2LiYCl6; RbLi2Be2F7; RbLiCl2; and RbLiF2.
	The prior art, such as Nimon et al. U.S. Pat. 6,165,644, teaches a lithium electrode comprising LiAlCl4*3SO2.  See column 4, lines 13-20. However, the reference does not teach or suggest an cathode active material comprising a particle coating of  an ion-conducting material selected from the group consisting of: Cs2LiCl3; Cs2LiCrF6; Cs2LiDyCl6; Cs2LiErCl6; Cs2LiGdCl6; Cs2LiLuCl6; Cs2LiNdCl6; Cs2LiPrCl6; Cs2LiScCl6; Cs2LiSmCl6; Cs2LiTbCl6; Cs2LiTmCl6; Cs2LiYCl6; Cs3Li2Cl5; Cs3LiCl4; CsLi2Cl3; CsLi3Cl4; CsLiBeF4; CsLiCl2; KioLiZr6H402F35; K2LiCeCl6; K2LiDyCl6; K2LiGdCl6; K2LiLaCl6; K2LiPrCl6; K2LiTbCl6; KLiDyF5; KLiErF5; KLiGdF5; KLiHoF5; KLiLuF5; KLiPH204F; KLiTbF5; KLiTmF5; KLiYF5; LiloMg7Cl24; Li2B3O4F3; Li2B6O9F2; Li2BeCl4; Li2BF5; Li2CaHfF8; Li2MgCl4; Li2SiF6; Li2Ta2(OF2)3; Li2ZnCl4; Li2ZrF6; Li3AlF6; Li3ErCl6; Li3ScCl6; Li3ScF6; Li3ThF7; Li3YF6; Li4Be3P3BrO12; Li4Be3P3ClO12; Li4ZrF8; Li6ZrBeF12; Li9Mg3P4OI16F3; LiAlCl4; LiB6O9F; LiBF4; LiGdCl4; LiLuF4; LiScF4; LiTaF6; LiThF5; LiYF4; LiZrT1F22; Na3Li3Al2F12; NaLi2AlF6; NaLiBeF4; NaLiMgPO4F; Rb2LiCeCl6; Rb2LiDyCl6; Rb2LiErCl6; Rb2LiGdCl6; Rb2LiLaCl6; Rb2LiLuCl6; Rb2LiPrCl6; Rb2LiScCl6; Rb2LiTbCl6; Rb2LiYCl6; RbLi2Be2F7; RbLiCl2; and RbLiF2.  Therefore, the instant claims are patentably distinct from the prior art of record.
	The prior art, such as Wohrle et al. U.S. Pub. 2014/0205884, teaches an electrode comprising LiAlCl4LiL*(Al2O3).  See paragraph [0013]. However, the reference does not teach or suggest an cathode active material comprising a particle coating of  an ion-conducting material selected from the group consisting of: Cs2LiCl3; Cs2LiCrF6; Cs2LiDyCl6; Cs2LiErCl6; Cs2LiGdCl6; Cs2LiLuCl6; Cs2LiNdCl6; Cs2LiPrCl6; Cs2LiScCl6; Cs2LiSmCl6; Cs2LiTbCl6; Cs2LiTmCl6; Cs2LiYCl6; Cs3Li2Cl5; Cs3LiCl4; CsLi2Cl3; CsLi3Cl4; CsLiBeF4; CsLiCl2; KioLiZr6H402F35; K2LiCeCl6; K2LiDyCl6; K2LiGdCl6; K2LiLaCl6; K2LiPrCl6; K2LiTbCl6; KLiDyF5; KLiErF5; KLiGdF5; KLiHoF5; KLiLuF5; KLiPH204F; KLiTbF5; KLiTmF5; KLiYF5; LiloMg7Cl24; Li2B3O4F3; Li2B6O9F2; Li2BeCl4; Li2BF5; Li2CaHfF8; Li2MgCl4; Li2SiF6; Li2Ta2(OF2)3; Li2ZnCl4; Li2ZrF6; Li3AlF6; Li3ErCl6; Li3ScCl6; Li3ScF6; Li3ThF7; Li3YF6; Li4Be3P3BrO12; Li4Be3P3ClO12; Li4ZrF8; Li6ZrBeF12; Li9Mg3P4OI16F3; LiAlCl4; LiB6O9F; LiBF4; LiGdCl4; LiLuF4; LiScF4; LiTaF6; LiThF5; LiYF4; LiZrT1F22; Na3Li3Al2F12; NaLi2AlF6; NaLiBeF4; NaLiMgPO4F; Rb2LiCeCl6; Rb2LiDyCl6; Rb2LiErCl6; Rb2LiGdCl6; Rb2LiLaCl6; Rb2LiLuCl6; Rb2LiPrCl6; Rb2LiScCl6; Rb2LiTbCl6; Rb2LiYCl6; RbLi2Be2F7; RbLiCl2; and RbLiF2.  Therefore, the instant claims are patentably distinct from the prior art of record.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722